Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This office action is in reply to the application filed by applicant on June 29, 2020.
Claims 1-6 and 10-21 are currently pending and have been examined. 
Claims 7-9 have been cancelled.
Claims 1, 4, and 10 have been amended.
This action is made NON-FINAL.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201711471549.9, filed on December 29, 2017.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 30, 2020, February 19, 2021, October 11, 2021, and April 11, 2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claims 11-13 objected to because of the following informalities:  
Claims 11-13 depend on cancelled claims 7-9, respectively, but appear to actually depend on claim 10.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 10-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim(s) 1, 10, and 16 specifically, recite the limitations “method for controlling device motion” and “controlling motion of the target device,” however, the claims fail to entirely disclose the corresponding structure, material, or acts to the function and it is difficult to understand the purpose of using the terms “device” and “target device” here. Are both of these the same devices or are they different? As currently presented, claims 1, 10, and 16 fail to clearly recite the metes and bounds of the claims, and are thus indefinite. For this office action, it is interpreted as if the “device” and “target device” are the same. In view of the above, claim(s) 2-6, 11-15, and 17-21 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on the rejected base claim and for failing to cure the deficiencies listed above.
Claim(s) 1, 10, and 16 specifically, recite the limitation “relative to the target device,” however, the claims fail to entirely disclose the corresponding structure, material, or acts to the function and it is difficult to understand the purpose of using the term “relative” here. What is it relative to? It seems to be very vague. As currently presented, claims 1, 10, and 16 fail to clearly recite the metes and bounds of the claims, and are thus indefinite. For this office action, it is interpreted as if the term “relative” is just referring to any sort of range from the target device. In view of the above, claim(s) 2-6, 11-15, and 17-21 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on the rejected base claim and for failing to cure the deficiencies listed above.
Claim(s) 4, 5, 13, 14, 19, and 20 specifically, recite the limitation “target angle,” however, the claims fail to entirely disclose the corresponding structure, material, or acts to the function and it is difficult to understand the purpose of using the phrase “target angle” here. What is the target angle based off of? Normally angles are between two references. As currently presented, claims 4, 5, 13, 14, 19, and 20 fail to clearly recite the metes and bounds of the claims, and are thus indefinite. For this office action, it is interpreted as if the phrase “target angle” is referring to some sort of angle based off of references from an image. In view of the above, claim(s) 6 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on the rejected base claim and for failing to cure the deficiencies listed above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 10, and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Maura (US20180345963).
Regarding claim 1:
Maura discloses:
A method for controlling device motion, comprising; (see at least [0005])
detecting position information of an object within a target range around a target device relative to the target device; (see at least [0032] and [0048])
acquiring image information collected by the target device; (see at least [0032] and [0048])
determining initial data based on the position information, the initial data comprising a plurality of sets of available values of a motion parameter; (see at least [0109], [0121], [0125] – [0127] and Figure 15)
selecting, from the plurality of sets of available values based on the image information, a target value of [[the]]a motion parameter for currently controlling motion of the target device; (see at least [0048], [0128], and [0133])
Regarding claim 10:
Maura discloses:
An electronic device, comprising a storage medium, a processor, and a computer program stored in the storage medium and runnable on the processor, wherein when the processor executes the program, the processor is caused to; (see at least [0050])
With respect to the remainder of claim 10, all limitations excluding the claim limitations listed above have been analyzed in view of the method of claim 1 and it has been determined that claim 10 does not teach or define any other new limitations beyond those recited in the method of claim 1 apart from the above excluded limitations, therefore, claim 10 is also rejected in the same manner as claim 1 and the additional addressed limitations.
Regarding claim 16:
Maura discloses:
A computer-readable storage medium, wherein the storage medium stores a computer program, and by executing the computer program, a processor is caused to; (see at least [0050])
With respect to the remainder of claim 16, all limitations excluding the claim limitations listed above have been analyzed in view of the method of claim 1 and it has been determined that claim 16 does not teach or define any other new limitations beyond those recited in the method of claim 1 apart from the above excluded limitations, therefore, claim 16 is also rejected in the same manner as claim 1 and the additional addressed limitations.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 11, 12, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maura (US20180345963) in view of Zhou et al. (US20200027230), hereinafter Zhou.
Regarding claim 2:
While Maura discloses controlling motion using acquired environmental information, Maura does not specifically state having weights associated with collected information, however, Zhou teaches:
wherein the initial data further comprises weights for each of the plurality of sets of available values; (see at least [0091], [0092], and [0096] – [0099])
the selecting, from the plurality of sets of available values based on the image information, a target value of the motion parameter for currently controlling motion of the target device comprises; (see at least [0091], [0092], and [0096] – [0099])
modifying the weights for each of the plurality of sets of available values based on the image information; (see at least [0091], [0092], and [0096] – [0099])
selecting the target value from the plurality of sets of available values according to the modified weights for each of the plurality of sets of available values; (see at least [0091], [0092], and [0096] – [0099])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Zhou into the invention of Maura to not only include controlling motion using acquired environmental information as Maura discloses but also include having weights associated with collected information as taught by Zhou, with a motivation of creating a more reliable system that has more information to use for control. Additionally, the claimed invention is merely a combination of known elements of vehicle control and navigation and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claims 11 and 17:
With respect to claims 11 and 17, all limitations have been analyzed in view of the method of claim 2 and it has been determined that claims 11 and 17 do not teach or define any other new limitations beyond those recited in the method of claim 2 therefore, claims 11 and 17 are also rejected with the same rationale as claim 2.
Regarding claim 3:
While Maura discloses controlling motion using acquired environmental information, Maura does not specifically state modifying weights associated with collected information, however, Zhou teaches:
wherein the modifying the weights for each of the plurality of sets of available values based on the image information comprises; (see at least [0091], [0092], and [0096] – [0099])
determining modification data corresponding to each of the plurality of sets of available values based on the image information; (see at least [0091], [0092], and [0096] – [0099])
modifying the weights for each of the plurality of sets of available values according to the modification data; (see at least [0091], [0092], and [0096] – [0099])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Zhou into the invention of Maura to not only include controlling motion using acquired environmental information as Maura discloses but also include modifying weights associated with collected information as taught by Zhou, with a motivation of creating a more reliable system that has more information to use for control. Additionally, the claimed invention is merely a combination of known elements of vehicle control and navigation and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claims 12 and 18:
With respect to claims 12 and 18, all limitations have been analyzed in view of the method of claim 3 and it has been determined that claims 12 and 18 do not teach or define any other new limitations beyond those recited in the method of claim 3 therefore, claims 12 and 18 are also rejected with the same rationale as claim 3.
Claim(s) 4, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maura (US20180345963), in view of Zhou et al. (US20200027230), hereinafter Zhou, and in further view of Pierce et al. (US20170160751), hereinafter Pierce.
Regarding claim 4:
While Maura discloses controlling motion using acquired environmental information, Maura does not specifically state having information inputted into a neural network, however, Pierce teaches:
wherein the determined modification data corresponding to each of the plurality of sets of available values based on the image information comprises; inputting the image information into a pre-trained target convolutional neural network; (see at least [0028])
acquiring a target angle output by the target convolutional neural network; (see at least [0028] – [0030])
determining the modification data corresponding to each of the plurality of sets of available values based on the target angle; (see at least [0028] – [0030] and [0034])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Pierce into the invention of Maura to not only include controlling motion using acquired environmental information as Maura discloses but also include having information inputted into a neural network as taught by Pierce, with a motivation of creating a more reliable system that has more information to use for control. Additionally, the claimed invention is merely a combination of known elements of vehicle control and navigation and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claims 13 and 19:
With respect to claims 13 and 19, all limitations have been analyzed in view of the method of claim 4 and it has been determined that claims 13 and 19 do not teach or define any other new limitations beyond those recited in the method of claim 4 therefore, claims 13 and 19 are also rejected with the same rationale as claim 4.

Claim(s) 5, 6, 14, 15, 20, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maura (US20180345963) in view of Zhou et al. (US20200027230), hereinafter Zhou, in further view of Pierce et al. (US20170160751), hereinafter Pierce, and in further view of Na et al. (US20140122409), hereinafter Na.
Regarding claim 5:
While Maura discloses controlling motion using acquired environmental information, Maura does not specifically state using a probabilistic distribution with collected information, however, Na teaches:
wherein the determining the modification data corresponding to each of the plurality of sets of available values based on the target angle comprises; generating a normal distribution function with the target angle as an expected value; (see at least [0021], [0024], and [0077])
determining the modification data corresponding to each of the plurality of sets of available values according to the normal distribution function; (see at least [0021], [0024], and [0077])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Na into the invention of Maura to not only include controlling motion using acquired environmental information as Maura discloses but also include using a probabilistic distribution with collected information as taught by Na, with a motivation of creating a more well informed system that can use probabilistic data. Additionally, the claimed invention is merely a combination of known elements of vehicle control and navigation and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claims 14 and 20:
With respect to claims 14 and 20, all limitations have been analyzed in view of the method of claim 5 and it has been determined that claims 14 and 20 do not teach or define any other new limitations beyond those recited in the method of claim 5 therefore, claims 14 and 20 are also rejected with the same rationale as claim 5.
Regarding claim 6:
While Maura discloses controlling motion using acquired environmental information, Maura does not specifically state using a probabilistic distribution with collected information, however, Na teaches:
wherein the motion parameter comprises a linear velocity and an angular velocity; (see at least [0024])
the determining the modification data corresponding to each of the plurality of sets of available values according to the normal distribution function comprises; (see at least [0021])
determining a product of a preset duration and an available angular velocity in each of the plurality of sets of available values as a plurality of values of a random variable x of the normal distribution function; (see at least [0021] – [0024])
acquiring a probability density value obtained by substituting each of the values into the normal distribution function as the modification data corresponding to each of the plurality of sets of available values; (see at least [0021] – [0024] and [0028] – [0030])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Na into the invention of Maura to not only include controlling motion using acquired environmental information as Maura discloses but also include using a probabilistic distribution with collected information as taught by Na, with a motivation of creating a more well informed system that can use probabilistic data. Additionally, the claimed invention is merely a combination of known elements of vehicle control and navigation and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claims 15 and 21:
With respect to claims 15 and 21, all limitations have been analyzed in view of the method of claim 6 and it has been determined that claims 15 and 21 do not teach or define any other new limitations beyond those recited in the method of claim 6 therefore, claims 15 and 21 are also rejected with the same rationale as claim 6.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Inoue et al. (US20180347965) discloses of an optical measurement apparatus for obtaining a distribution of measured values when angles of are different for the same sample.
Yoshikawa (US20170241790) discloses of a path plan generating apparatus.
Sinyavskiy et al. (US20150127149) discloses of a robotic device that may comprise an adaptive controller configured to generate control commands based on one or more of the trainer input, sensory input, and/or performance measure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Divya A Patel whose telephone number is (571)272-6095. The examiner can normally be reached Monday-Thursday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIVYA A PATEL/Examiner, Art Unit 3669                                                                                                                                                                                                        
/JESS WHITTINGTON/Examiner, Art Unit 3669